DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the phrase “an outer thread having an inner thread” should probably be “an outer tube having an inner thread”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pallini, Jr. et al. 10,077,858.
In regard to claim 1, Pallini, Jr. et al. discloses a tube assembly comprising an inner tube 13 having an outer thread 17, an outer tube 25 having an inner thread 29 engaging the outer thread, and means 59, 47 (see fig. 4) for securing an angular position between the inner tube and the outer tube,
wherein the inner tube comprises at least an groove 22 on its outer surface and the outer tube comprises an recess 49 on its inner surface, wherein a blocking element 59, 47 is arranged in a space formed by the recess and the groove in overlapping relation with the groove and the recess.
In regard to claim 2, wherein the recess 49 is in form of an inner groove which is open to a front face of the outer tube 25.
Claim(s) 1, 5, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermes et al. 9,080,395.
In regard to claim 1, Hermes et al. discloses a tube assembly comprising an inner tube 2 having an outer thread 5, an outer tube 1 having an inner thread engaging the outer thread, and means 3 for securing an angular position between the inner tube and the outer tube,
wherein the inner tube comprises at least an groove 9 on its outer surface and the outer tube comprises an recess 6 on its inner surface, wherein a blocking element 3 is arranged in a space formed by the recess and the groove in overlapping relation with the groove and the recess.
In regard to claim 5, wherein the blocking element 3 comprises in circumferential direction of the tubes a width corresponding to the width of the recess and the width of the groove in circumferential direction (see fig. 3).
In regard to claim 7, wherein the groove 9 has an end at the side of the outer thread 5, wherein the end and the outer thread have a predetermined distance to each other (see fig. 4).
In regard to claim 11, wherein the inner tube comprises more than one groove 9 (see fig. 3 and 4).
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bull et al. 2009/0261575.
In regard to claim 1, Bull et al. discloses a tube assembly comprising an inner tube 20 having an outer thread 28, an outer tube 2 having an inner thread 26 engaging the outer thread, and means 46, for securing an angular position between the inner tube and the outer tube,
wherein the inner tube comprises at least a groove 54 on its outer surface and the outer tube comprises an recess 50 on its inner surface, wherein a blocking element 46 is arranged in a space formed by the recess and the groove in overlapping relation with the groove and the recess.
In regard to claim 8, wherein the inner tube comprises an inner end 26 arranged in the outer tube, wherein a sealing ring 60 is arranged between the inner end and the outer thread.
In regard to claim 9, wherein the sealing ring 60 is fixed in the outer tube 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermes et al. 9,080,395.
In regard to claim 12, Hermes et al. discloses a tube assembly with a thread 5 as 
described above, but Hermes et al. does not disclose the exact pitch of the thread.  However, it would have been obvious to one of ordinary skill in the art to modify the thread pitch of Hermes et al. to be that recited by the Applicant because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2013/0280038 in view of Bull et al. 2009/0261575.
In regard to claims 13 and 14, Martin et al. discloses a reverse osmosis system 100 with a 
pressure exchanger 108 that includes low pressure input and output ports and high pressure input and output ports 124, 122 for connecting the exchanger to adjacent pipe components, but Martin et al. doses not specifically disclose the structure of the adjacent components.  Bull et al. teaches that it is common and well known in the art to provide high pressure ports with adjustable length joints according to claim 1 (see the rejection of claim 1 in view of Bull et al. above) in order to join a high pressure discharge port with an adjacent component.  Therefore it would have been obvious to one of ordinary skill in the art to use the adjustable joint of Bull et al. in combination with the high pressure discharge port of Martin et al. in order to join the port to an adjacent component.
Allowable Subject Matter
Claims 3-4, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ames, Schera, Anderson, Moriarty, Shumard, Stover, Krogsgard, Martin, O’Dell, Sambi, Loose-Mitchell and Mullins disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679